Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an adjustable fixed structure attachment system configured for an aircraft wing, wherein the adjustable fixed structure attachment system includes a bracket comprising: a wall configured to connect to a wing box, a first protrusion protruding from the wall, and a first slot extending through the first protrusion, wherein the first slot has a height and a width; and a first bush having a bore extending through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following is the closest prior art of record that is not relied up on for rejection but made of record due to the particular relevance closest to the claimed adjustable fixed structure in the invention:
FR2776983  (on IDS dated 06/03/2020) discloses an assembling of rigid ribs (2) with the leading edge (3) of a delta plane wing comprises adjusting the position of the ribs into a vertical plane. The adjustment means comprises a threaded insert (4) fixed to one of the front top or bottom ends of the ribs into which is screwed an adjustment piece (5). The adjustment piece is connected to the leading edge by a removable piece (6), but lacks to disclose or render obvious individually or in combination with any of the prior arts the limitations of claims 1 and similarly in claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ASSRES H WOLDEMARYAM/ Primary Examiner, Art Unit 3642